DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-27, 50 and 52 are pending in this application, Claims 26 and 27 are acknowledged as withdrawn, Claims 16-25, 50 and 52 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 07/05/2022 is insufficient to overcome the rejection of claims 16-25, 50 and 52 based upon 35 U.S.C. § 103 as set forth in the last Office action because:  
The Declarant contends that if the concentration of hyaluronan (HA) in the matrix is increased beyond the optimal concentration, it becomes more viscous resulting in difficult handling and poor mixing with the other components in the matrix.  The Declarant asserts that the claimed tri-component matrix comprising HA at 0.25-3 mg/ml is initially fluid at 4 ºC and gels at higher temperatures, such as 37 ºC.  Declarant notes that the claimed HA concentration range facilitates production and easy handling during surgical transplantation which can have advantageous effects. The Declarant argues that the higher HA concentrations of Ko (2% wt/vol or 20 mg/ml) and Zhang (5 mg/ml) would result in higher viscosity compositions, which would be difficult to handle.  Therefore, the ordinary artisan would allegedly not look to the prior art HA concentrations to formulate a therapeutic composition (Declaration, Pg. 7, Lines 4-25).

This is not found to be persuasive for the following reasons, the Declarant has not provided any evidence to indicate what concentrations of HA either within or without the claimed range are sufficient to result in the desired viscosity.  That is, there is no comparison between a sufficient number of compositions within the claimed range and outside the range so that one of ordinary skill in the art would be apprised of any difference therein with regard to viscosity.  Further, the disclosure is completely silent with regard to any desired viscosity of the claimed composition and provides no teaching of how to attain or measure this value.  The Examiner notes that the Specification as filed at Pg. 10, Paragraph [0033] references embodiments wherein the concentration of HA is from about 0.1 mg/ml to about 25 mg/ml,  a range which encompasses or is greater than the HA concentrations taught by the prior art.  
The Examiner further notes that the claims don’t require any temperature range or viscosity at all in the process of making the claimed composition.  While the claimed composition may have some advantageous properties when in use, there is no evidence presented which would suggest to the ordinary artisan that these properties could not also be found in the compositions of the cited prior art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-25 and 52 are rejected under 35 U.S.C. § 103 as being
unpatentable over Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et
al. (2010), all cited in the IDS.

Ko et al. teaches a method of preparing a matrix for Articular Cartilage Therapy
comprising:
dissolving 1% (10 mg/ml) of isolated, purified, non-denatured type Collagen II
(see Ko et al. (2007), Pg. 8, Column 1, Lines 2-16) in 0.5 M acetic acid, solidifying the
solution and removing the acid with 70% alcohol (Pg. 177, Column 2, Lines 21-27);

adding 1% (10 mg/ml) chondroitin sulfate (CS) to the composition (Pg. 178, Column 1, Lines 2-3);
adding 2% (20 mg/ml) hyaluronic acid (HA) to the composition (Pg. 178, Column 1, Lines 2-3), thereby producing a transplantation composition comprising a tri-component matrix,
and adding a plurality of chondrocytes to the composition (Pg. 178, Column 2, Lines 12-21), reading on Claims 16, 17, 24, 25 and 52.

Ko et al. does not teach a method wherein both the CS and HA are added to a collagen solution, wherein the acetic acid is present at 0.01M or wherein the acetic acid is neutralized, as required by Claim 16, steps b), c) and d) and Claim 18;
wherein the type Il collagen is present at 0.5-5 mg/ml or 3 mg/ml, as required by Claim 16, step a) and Claim 23;
wherein the HA is present at 0.25-3 mg/ml or 1 mg/ml, as required by Claim 16, step c) and 21;
or wherein the CS is present at 0.25-3 mg/ ml or 1 mg/ml, as required by Claims 16, step d) and Claim 22.

Zhang et al. teaches a chondrocyte cell scaffold which is prepared by dissolving collagen in 0.5 M acetic acid, then adding CS and HA to neutral (therefore neutralized) collagen solution and uniformly mixing to form hydrogels, prior to cross-linking (Pg. 119, Column 1, Section 2.1 and Column 2, Section 2.2), and adding a plurality of chondrocytes to the hydrogels (Pg. 120, Section 2.9).
It would have been obvious to one of ordinary skill in the art before the effective
filing date on the instant invention to modify the method of Ko et al. of preparing a tri-
component matrix of adding CS and HA to a solidified type II collagen composition by
adding the CS and HA to a liquid solution of neutralized collagen as taught by Zhang et
al. because there are only a finite number of ways in which type II collagen may be
combined with CS and HA, by combining solidified type II collagen with solutions of HA
and CS or by combining a type II collagen solution with solutions of HA and CS.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a uniformly mixed tri-component mixture prior to cross-linking and addition of chondrocytes.  There would have been a reasonable expectation of success in making this modification because both Ko et al. and Zhang et al. are drawn to chondrocyte scaffolds comprising the same components.

It would have been further obvious to one of ordinary skill in the art before the
effective filing date on the instant invention to modify the method of Ko et al. and Zhang
et al. of preparing a tri-component cell matrix so that the concentrations of type II
collagen, CS and HA are within the claimed amounts/ranges because the determination
of the optimal or workable ranges of the concentration of type II collagen, CS and HA in
a tri-component composition by routine experimentation and optimization of result
effective variables is not inventive.  In this instance, the concentration of components in
the tri-composition will directly affect the efficacy of the composition in promoting cell
proliferation and/or having a therapeutic effect. 
Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain a tri-component cell composition which supports the proliferation of chondrocyte cells.  There would have been a reasonable expectation of success in making this modification because both Ko et al. and Zhang et al. are drawn to chondrocyte scaffolds comprising the same components, and the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, and further in view of Chen et al. (CN 101045913 A), machine translation, of record.

The teachings of Ko et al. and Zhang et al. were discussed above.

Neither of the above references teaches a process of preparing a tri-component
matrix wherein the acetic acid is neutralized with NaHCO3 and HEPES, as required by
Claim 19.

Chen et al. teaches a collagen preparation prepared by dissolving collagen in
acetic acid and then combining with the neutralizers HEPES and NaHCO3 (Pg. 5, Lines
9-15).
It would have been obvious to one of ordinary skill in the art before the effective
filing date on the instant invention to modify the method of Ko et al. and Zhang et al. of
preparing a tri-component matrix wherein a collagen/acetic acid solution is neutralized
with the method of neutralizing an acetic acid/collagen solution with HEPES and
NaHCO3 as taught by Chen et al. above because this is no more than the application of
a known technique (neutralization of acetic acid/collagen solution with NaHCO3 and
HEPES) to a known method (preparation of neutralized acetic acid/collagen solution)
ready for improvement to yield predictable results (neutralized acetic acid/collagen
solution).  Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this modification in order to obtain a
neutralized acetic acid/collagen solution.  There would have been a reasonable
expectation of success in making this modification because Zhang et al. discloses a
neutralized acetic acid/collagen solution and Chen et al. discloses a specific method to
obtain a neutralized acetic acid/collagen solution.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, and further in view of Olsen et al. (US 2002/0041900 A1), of record.

The teachings of Ko et al. and Zhang et al. were discussed above.



Neither of the above references teaches a process of preparing a tri-component
matrix wherein Medium 199 is added to the tri-component matrix, as required by Claim
20.

Olsen et al. teaches a method for culturing chondrocytes, wherein Medium 199 is taught as a suitable culture media (Pg. 5, Paragraph [0048]).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of he claimed invention to modify the method of Ko et al. and Zhang et al. of
preparing a tri-component matrix comprising chondrocytes with the addition of Medium
199 to the composition, as taught by Olsen et al. above because this is no more than
the selection of a suitable medium for the maintenance of chondrocytes in a medium
comprising chondrocytes.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to preserve the viability of the chondrocyte cells in the tri-component matrix.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, compositions comprising viable chondrocytes.

Claim 50 is rejected under 35 U.S.C. § 103 as being unpatentable over Ko et al. (2009), as evidenced by Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, and further in view of Spector et al. (US 8,084,428 A2), of record.

The teachings of Ko et al. and Zhang et al. were discussed above.

Neither of the above references taught adding a fibrin adhesive to the tri-
component matrix, as required by Claim 50.

Spector et al. teaches that a collagen membrane material may be fixed over a
meniscal tear by a physiologically acceptable adhesive, such as a fibrin glue (Column 2,
Lines 40-46).

It would have been obvious to one of ordinary skill in the art before the effective
filing date on the instant invention to modify the method of Ko et al. and Zhang et al. of
preparing a tri-component matrix for Articular Cartilage Therapy wherein the matrix has
a fibrin adhesive added as taught by Spector et al. above because this is no more than
the application of a known technique (addition of fibrin adhesive to collagen matrix) to a
known product (collagen matrix for articular cartilage therapy) ready for improvement to
yield predictable results (collagen/fibrin adhesive matrix for articular cartilage therapy).
Those of ordinary skill in the art before the effective fling cate of the claimed
invention would have been motivated to make this modification in order to obtain a tri-
component matrix capable of adhering to a cartilage defect.  There would have been a reasonable expectation of success in making this modification because at least Zhang el al. and Spector et al. are drawn to the same field of endeavor, that is, collagen comprising matrices for articular cartilage therapy.
Response to Arguments

Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the purpose of Ko (2009) is to fabricate freeze-dried porous scaffolds having interconnected pores within a mean micrometer range while Zhang is directed to collagen-CS-HA hydrogel scaffolds with nanometer pore sizes within certain ranges.  The Applicant asserts that the ordinary artisan would not look to modify Ko in view of Zhang as this would render Ko unsatisfactory for its purpose of maintaining pore sizes in the micrometer range (Remarks, Pg. 4, Lines 22-28 and Pg. 5, Lines 1-8).

This is not found to be persuasive for the following reasons, the purpose of Ko is clearly the development of Type II collagen, CS and HA scaffolds suitable for the culturing of chondrocytes therein (See Pg. 177, Abstract and Column 1, Lines 6-8).  Similarly, the purpose of Zhang is the production of biomimetic collagen-CS-HA hydrogel scaffolds suitable for culturing chondrocytes (Pg. 119, Column 2, Section 2.2 and Pg. 120, Column 1, Section 2.9).  Therefore, both references are drawn to the same intended purpose and the ordinary artisan would recognize that combining the two as suggested by the Examiner would in no way render Ko unsuitable for the culturing of chondrocytes therein.

The Applicant argues that none of the cited references teach the claimed HA concentration range but disclose higher concentrations which would allegedly make the tri-component compositions too difficult to handle in forming a scaffold and no obviousness has been established (Remarks, Pg. 5, Lines 9-24).

This is not found to be persuasive for the following reasons, the Examiner maintains that the claimed HA ranges would have been obvious because the determination of the optimal or workable ranges of the concentration of type II collagen, CS and HA in a tri-component composition by routine experimentation and optimization of result effective variables is not inventive for reasons of record discussed in the prior action and above.  The Examiner notes that the Applicant has not provided any evidence to indicate what concentrations of HA either within or without the claimed range are sufficient to result in a desired viscosity which would not be “difficult” to handle.  That is, there is no comparison between a sufficient number of compositions within the claimed range and outside the range so that one of ordinary skill in the art would be apprised of any difference therein with regard to viscosity.  Further, the disclosure is completely silent with regard to any desired viscosity of the claimed composition and provides no teaching of how to attain or measure this value.  The Examiner notes that the Specification as filed at Pg. 10, Paragraph [0033] references embodiments wherein the concentration of HA is from about 0.1 mg/ml to about 25 mg/ml which are greater than the HA concentrations taught by the prior art.  


The Applicant argues, citing the co-filed Declaration, that the claimed HA concentration range has the advantages of easier handling during surgical transplantation and production.  Applicant asserts that the higher HA concentrations of the cited prior art would result in a higher viscosity preparation without the advantages ascribed to the claimed composition (Remarks, Pg. 5, Lines 25-30 and Pg. 6, Lines 1-4).

This is not found to be persuasive for the following reasons, as discussed above, neither the Declarant or Applicant has provided any evidence to indicate what concentrations of HA within or without the claimed range are sufficient to result in the desired viscosity.  That is, there is no comparison between a sufficient number of compositions within the claimed range and outside the range so that one of ordinary skill in the art would be apprised of any difference therein with regard to viscosity.  Further, the disclosure is completely silent with regard to any desired viscosity of the claimed composition and provides no teaching of how to attain or measure this unitless value.  The Examiner notes that the Specification as filed at Pg. 10, Paragraph [0033] references embodiments wherein the concentration of HA is from about 0.1 mg/ml to about 25 mg/ml which are greater than the HA concentrations taught by the prior art.  
The Examiner further notes that the claims don’t require any particular viscosity at all in the process of making the claimed composition.  While the claimed composition may have some advantageous properties, there is no evidence presented which would suggest to the ordinary artisan that these properties could not also be found in the compositions of the cited prior art.
The Applicant argues that the combination of Ko et al. (2009), as evidenced by
Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, and further in view of
Chen et al. (CN 101045913 A), machine translation, do not teach or suggest the
claimed invention (Remarks, Pg. 6, Lines 17-22).

This is not found to be persuasive for the reasoning provided both in the above rejections and in the response to Arguments above.  The Examiner notes that the Applicant did not specifically address the above rejection with any new arguments.

The Applicant argues that the combination of Ko et al. (2009), as evidenced by
Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, and further in view of
Olsen et al. (US 2002/0041900 A1), of record, do not teach or suggest the claimed
invention (Remarks, Pg. 7, Lines 1-6).

This is not found to be persuasive for the reasoning provided both in the prior
action and in the response to Arguments above.  The Examiner notes that the Applicant
did not specifically address the above rejection with any new arguments.

The Applicant argues that the combination of Ko et al. (2009), as evidenced by
Ko et al. (2007) in view of Zhang et al. (2010), all cited in the IDS, and further in view of
Spector et al. (US 8,084,428 A2), of record, do not teach or suggest the claimed
invention (Remarks, Pg. 7, Lines 11-16).

This is not found to be persuasive for the reasoning provided both in the prior
action and in the response to Arguments above.  The Examiner notes that the Applicant
did not specifically address the above rejection with any new arguments.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/31/2022